IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008
                                     No. 08-40006
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RAMIRO VARGAS, JR

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:06-CR-888-ALL


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ramiro Vargas, Jr. appeals his jury verdict conviction for transmitting in
interstate or foreign commerce a communication containing a threat to injure
the person of another in violation of 18 U.S.C. § 875(c). He argues on appeal
that: (1) the evidence produced at trial was insufficient to support the jury’s
verdict because his actual laptop computer was never produced at trial, and
there was no mention that the laptop had been damaged by an electrical surge
prior to its seizure; and (2) his trial counsel rendered ineffective assistance by


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-40006

failing to request production of the laptop and by failing to assert that the laptop
had been damaged.
      Examination of the record indicates that, viewing the evidence in the light
most favorable to the jury verdict, a rational trier of fact could have found that
the Government proved all of the essential elements of Vargas’s crime beyond
a reasonable doubt. See United States v. Morales, 272 F.3d 284, 287 (5th Cir.
2001); United States v. Lankford, 196 F.3d 563, 575 (5th Cir. 1999). Moreover,
we do not consider Vargas’s claims of ineffective assistance of counsel because
he did not raise them in district court and the present record is insufficiently
developed to resolve them. See United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006).
      The district court’s judgment is AFFIRMED.




                                         2